DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Duty of Disclosure
Applicant is reminded of 37 C.F.R. 1.56(a-b) which states:
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97 (b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated 
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.

(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or
(2) It refutes, or is inconsistent with, a position the applicant takes in:
(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.
(3) A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guthrie et al. (US 2009/0198867).
In regards to claim 1, Guthrie teaches an apparatus comprising:
a first cache storage (L1 cache 105, figure 1);
a second cache storage (L2 cache 107, figure 1);
a store queue coupled to at least one of the first cache storage and the second cache storage (store queue 207, figure 2) and operable to:
receive a first memory operation (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074);
process the first memory operation for storing the first set of data in at least one of the first cache storage and the second cache storage (“Returning to step 710, if process 700 determines that a gatherable entry for the new store operation does not exist (‘no’ at step 710), process 700 allocates data corresponding to the new store operation into an empty entry within the store queue (step 716). The new data, address, and byte enable data corresponding to the new store operation is inserted into the new store queue entry.”, paragraph 0078);
receive a second memory operation (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074); and
prior to storing the first set of data in the at least one of the first cache storage and the second cache storage, merge the first memory operation and the second memory operation (“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076).
In regards to claim 9, Guthrie teaches a system comprising:
a central processing unit coupled in parallel to a first cache storage and a second cache storage (Core 103, L1 cache 105, and L2 cache 107, figure 1);
a store queue coupled to at least one of the first cache storage and the second cache storage (store queue 207, figure 2) and operable to:
process a first memory operation from the central processing unit, the first memory operation for storing the first set of data in at least one of the first cache storage and the second cache storage (“Returning to step 710, if process 700 determines that a gatherable entry for the new store operation does not exist (‘no’ at step 710), process 700 allocates data corresponding to the new store operation into an empty entry within the store queue (step 716). The new data, address, and byte enable data corresponding to the new store operation is inserted into the new store queue entry.”, paragraph 0078);
prior to storing the first set of data in the at least one of the first cache storage and the second cache storage, merge the first memory operation and a second memory operation corresponding to a same memory address (“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076).
In regards to claim 17, Guthrie teaches a method comprising:
obtaining a first memory operation (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074);
processing, by executing an instruction with a processor, the first memory operation for storing a first set of data in at least one of a first cache storage and a 
obtaining a second memory operation (“Process 700 begins by receiving a store operation originating from a processor core (step 702).”, paragraph 0074); and
prior to storing the first set of data in the at least one of the first cache storage and the second cache storage, merging, by executing an instruction with the processor, the first memory operation and the second memory operation (“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076).
In regards to claims 2, 10, and 18, Guthrie further teaches that the first memory operation specifies a first set of data (“Returning to step 710, if process 700 determines that a gatherable entry for the new store operation does not exist (‘no’ at step 710), process 700 allocates data corresponding to the new store operation into an empty entry within the store queue (step 716). The new data, address, and byte enable data corresponding to the new store operation is inserted into the new store queue entry.”, paragraph 0078);
the second memory operation specifies a second set of data (“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076); and
the store queue is operable to:
prior to storing the first set of data in the at least one of the first cache storage and the second cache storage, merge the first set of data and the second set of data to produce a third set of data (“Gathering of store operations involves a series of store operations writing to the same cache line in the store queue that are absorbed by the store queue entry before the line is dispatched to the L2cache, as previously described. If process 700 determines that gatherable entry is available for the new store operation (‘yes’ at step 710), process 700 updates the gatherable entry with data of the new store operation (step 712).”, paragraph 0076); and
provide the third set of data for storing in at least one of the first cache storage and the second cache storage (“The dispatch request requests the dispatch logic to dispatch the entry to a read-claim machine to be committed into the cache for execution.”, paragraph 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2009/0198867) in view of Asher et al. (US 2006/0095741).
In regards to claims 3, 11, and 19, Guthrie teaches claims 2, 10, and 18.  Guthrie fails to teach that the store queue is to store the third set of data in the at least one of the first cache storage or the second cache storage in one cycle.  Asher teaches that the store queue is to store the third set of data in the at least one of the first cache storage or the second cache storage in one cycle (“The processor drives the store data into the STORE bus. In the example shown, five STORE bus cycles are required for the complete store with 16 bytes (128 bits) transferred in each STORE bus cycle. The number of STORE bus cycles can range from as small as one, up to eight to transfer the entire 128 byte cache block stored in a buffer 202 in a write buffer entry 200.”, paragraph 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Asher such that the store queue is to store the third set of data in the at least one of the first cache storage or the second cache storage in one cycle because only a small amount of data needs to be stored.

Claims 4-7, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2009/0198867) in view of Cypher et al. (US 2012/0117323).
In regards to claims 4, 12, and 20, Guthrie teaches claims 1, 9, and 17.  Guthrie fails to adequately teach that the store queue is operable to merge the first memory operation and the second memory operation by cancelling a part of the first memory operation.  Cypher teaches that the store queue is operable to merge the first memory operation and the second memory operation by cancelling a part of the first memory operation (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052) which “can reduce the amount of bandwidth used to transfer the stores to memory” (paragraph 0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Cypher such that the store queue is operable to merge the first memory operation and the second memory operation by cancelling a part of the first memory operation which “can reduce the amount of bandwidth used to transfer the stores to memory” (id.).
In regards to claims 5 and 13, Cypher further teaches that the part of the first memory operation are bytes that the second memory operation is to write to (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052).
In regards to claims 6 and 14, Cypher further teaches that the part is a first part, the store queue operable to merge the first memory operation and the second memory operation by maintaining a second part of the first memory operation (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052). 
In regards to claims 7 and 15, Cypher further teaches that the second part of the first memory operation are bytes that the second memory operation is not to write to (“If the subsequent store overlaps some or all of the data-word that was written-to by the first store, the subsequent store can overwrite those parts in the entry.”, paragraph 0052).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al. (US 2009/0198867) in view of Jouppi (“Improving Direct-Mapped Cache Performance by the Addition of a Small Fully-Associative Cache and Prefetch Buffers”).
In regards to claims 8 and 16, Guthrie further teaches that the first cache storage is a main cache storage (L1 cache 105, figure 1).  Guthrie fails to teach that the second cache storage is a victim cache storage.  Jouppi teaches that the second cache storage is a victim cache storage (“Instead of loading the requested data into the miss cache on a miss, we can load the fully-associative cache with the victim line from the direct-mapped cache instead. We call this victim caching (see Figure 3-4).”, section 3.2, paragraph 2) in order to reduce the miss rate (abstract, paragraph 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Guthrie with Jouppi such that the second cache storage is a victim cache storage in order to reduce the miss rate (id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen (US 5,644,752) teaches merging stores in a store queue.  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        6 December 2021